In re Young, John L.; — Plaintiff/s); applying for supervisory and/or remedial writs; Parish of Orleans, Civil District Court, Div. “I”, No. 94-8192; to the Court of Appeal, Fourth Circuit, No. 96CW-2380.
Granted. Judgment of trial court, which was rendered prior to our decision in Farrington v. Sessions, Fishman, 96-1486 (La. 2/25/97), 687 So.2d 997, is vacated and set *427aside. Without passing on the correctness of the trial court’s ruling, we remand the case to the trial court for reconsideration.
KNOLL, J., not on panel.